Citation Nr: 1507054	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the decision to reduce the assigned rating for post-operative residuals of prostate cancer from 40 percent to 20 percent was proper.

2. Entitlement to an increased rating for post-operative residuals of prostate cancer, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which reduced the rating for post-operative residuals of prostate cancer from 40 to 20 percent, effective December 1, 2011.

The Veteran testified at a hearing before the undersigned in March 2013.  A hearing transcript is of record.

The issue of entitlement to an increased disability rating for post-operative residuals of prostate cancer above 40 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2011 rating decision reduced the disability rating for post-operative residuals of prostate cancer from 40 percent to 20 percent, effective December 1, 2011; the 40 percent disability rating was in effect for less than five years.

2.  A medical examination at the time of the reduction demonstrated improvement in the Veteran's prostate cancer residuals.  

3.  Evidence since the rating reduction shows that the prostate cancer residuals are now manifested by voiding dysfunction requiring the absorbent material that must be changed 2 to 4 time per day.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for post-operative residuals of prostate cancer, from 40 percent to 20 percent, effective December 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.1, 4.115b, Diagnostic Code (DC) 7528 (2014).

2.  The criteria for an increased, 40 percent, rating for prostate cancer residuals have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide certain notice under the Veterans Claims Assistance Act of 2000 as codified at 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Here, the claim adjudicated on appeal is the issue of whether the reduction in the disability rating for prostate cancer from 40 percent to 20 percent was proper and an increased rating.  This decision grants an increase and defers consideration of entitlement to even higher ratings; hence, that claim is substantiated.

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.

Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2014) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also 38 U.S.C.A. § 5112(b)(6).

Here, in a July 2011 decision and letter, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected post-operative residuals of prostate cancer.  In the letter, the RO informed the Veteran of the type of evidence that would prevent such a reduction and that he could request a personal hearing.  Following this notice, the RO, by a September 2011 rating action, formally reduced the evaluation of his service-connected post-operative residuals of prostate cancer from 40 percent to 20 percent, effective December 1, 2011.  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The Board finds that the duty to notify and the procedural requirements of 38 C.F.R. § 3.105(e) have been met.

Additional procedural precautions, as set forth in 38 C.F.R. § 3.344(a) and (b), are not applicable here because the 100 percent rating had only been in effect from November 1, 2007 to November 30, 2011 (less than five years).

VA medical records relevant to the reduction claim and Social Security Administration records have been associated with the claims file.  A VA examination assessing the severity of the post-operative prostate cancer residuals was conducted in November 2010, directly prior to the reduction.  The duty to assist has been complied with to the extent possible.  38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). 

The provisions of 38 C.F.R. § 3.103(c)(2) have been interpreted as requiring hearing officers, including Board personnel, to fully explain the issues and to suggest the submission of evidence that could substantiate the claim but may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In the present case, during the March 2013 hearing, the undersigned fully identified the reduction issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently of record that might have been overlooked or was outstanding and might substantiate the claim, and directed at giving the Veteran the opportunity to describe the severity of his service-connected prostate cancer residuals.  The duties set forth in 38 C.F.R. § 3.103(c)(2) were met.  

II.  Reductions

For disabilities that have been in place less than five years, § 3.344(c) applies:

Disabilities which are likely to improve.  The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

The Veteran's prostate cancer and residuals have been rated under Diagnostic Code 7528 which provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  If there has been no local reoccurrence or metastasis, the disability shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528. 

For voiding dysfunction, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour or; awakening to void five or more times per night.  Id.

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101, is rated as noncompensable.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, a 60 percent rating is warranted.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Id.  

In this case, service connection for prostate cancer was granted by way of a September 2006 rating decision, and a 100 percent rating was assigned effective June 2, 2006.  A VA examination in March 2007 had shown that the Veteran was using 3 to 4 pads per day and had significant stress incontinence.

The 40 percent disability rating was in effect until reduced by the September 2011 rating decision.

The 100 percent rating was subsequently reduced to 40 percent, effective November 1, 2007, by way of an August 2007 rating decision.  

At the time of the September 2011 rating decision, the medical evidence of record indicated that the Veteran's post-operative prostate cancer residuals had improved.  A March 2009 VA urology treatment note indicated that he was using one absorbable pad per day.  The November 2010 VA examination report upon which the Veteran's reduction was based noted that although he had suffered a lot of incontinence initially, he was using only one absorbent pad per day, and that he had been stable for one year.  The Veteran denied urinary frequency, hesitancy, urgency, dysuria, or urinary tract infections.  The examiner further noted that there was no history of renal stones, bladder stones, renal colic, or nephritis.  

During his March 2013 hearing, the Veteran testified that although he currently required more absorbent pads, he indeed was only needing to use one pad per day at the time of the November 2010 VA examination.  He additionally noted that while he currently experienced urinary frequency three to four times per night, he was not experiencing such frequency at the time of the November 2010 VA examination.  

As there is no evidence of record of renal dysfunction, the predominant residual disability of the Veteran's prostate cancer has remained voiding dysfunction.  The medical evidence of record at the time of the September 2011 rating decision included a VA examination disclosing improvement.  The examination is consistent with the other evidence pertaining to that time period.  The evidence showed that the Veteran's voiding dysfunction had improved to the point where he only required one absorbable pad per day and his stress incontinence had decreased.  

The evidence does not show that the Veteran required the use of at least two absorbent pads per day, or had a daytime voiding interval less than one hour or would awaken to void five or more times per night, or had any renal dysfunction, the Board finds that his disability rating for post-operative residuals of prostate cancer was properly reduced.  

Increase

The Veteran's testimony and the results of a January 2014 VA examination show that the Veteran was again wearing absorbent material that needed to be changed 2 to 4 times per day.  As his testimony suggested, the VA examination shows an increase in disability that met the criteria for an increased rating to 40 percent.  Accordingly a 40 percent rating is granted.


ORDER

The reduction in the rating assigned for post-operative residuals of prostate cancer, from 40 percent to 20 percent, effective December 1, 2011, was proper.  A restoration of the Veteran's 40 percent rating assigned for prostate cancer is denied.

An increased rating of 40 percent for residuals of prostate cancer is granted.


REMAND

The Veteran testified during his March 2013 hearing that he continued to receive current treatment for his prostate cancer residuals.  He noted that he had been receiving and was scheduled to receive "TU" treatment after experiencing an increase in symptoms.  It is unclear whether he was referring to transurethral treatment.  Regardless, the treatment records must be obtained.  38 C.F.R. § 3.159.  

Accordingly, this claim is REMANDED for the following action:

1.  Ask the Veteran to clarify the meaning of "TU" treatment and to identify all private and VA treatment for prostate cancer residuals.

After obtaining any needed authorization, obtain the Veteran's identified private treatment records.  Additionally obtain VA treatment records dated since December 2012 from the Pittsburgh VA Medical Center. 

2.  If recent treatment records reflect an increase in the Veteran's service-connected prostate cancer residuals over the findings in the January 2014 VA examination, to specifically include evidence of renal dysfunction, schedule him for a new VA urology examination to assess the severity of the disability.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


